Mr. Justice Bailey delivered the opinion of the Court: In this case, the president and board of trustees of the village of Teutopolis, in the county of Effingham, having passed an ordinance by the requisite majority and in the manner prescribed by chapter 145 of the Bevised Statutes, vacating a certain portion of a street in said village, filed its petition in the County Court of said county, to have the damages to- persons whose property was damaged by the vacation of said street ascertained and assessed. Various property owners, including John H. Meyer the appellant, were duly served with summons, and appeared and entered their motion to dismiss the petition, alleging, among other things, that said street had been vacated at the instance and for the benefit of St. Joseph’s College, a private corporation located in said village, and that said vacation was accordingly for a private and not for a public use, and was therefore unconstitutional and void. The respondents, in support of their motion, introduced evidence tending to show that said president and board of trustees passed said ordinance at the request of said college, it being then, as it appears, the owner of all or most of the property abutting on the portion of said street to be vacated, and "that the purpose of said vacation was to benefit the property of said college. Said motion to dismiss was overruled, and a jury being impaneled to assess the respondents’ damages, the same evidence as to the purpose for which the street bad been vacated was offered by them, but was excluded by the court. Bald jury, thereupon, after hearing the evidence offered by the respective parties on the question of damages, and having visited and viewed the premises in question, rendered their verdict by which they awarded to each of the respondents his damages, the amount awarded to the appellant being $250. A motion by the respondents for a new trial, and also a motion in arrest of judgment, having been overruled, the court made the following entry: “Judgment rendered upon the verdict of the jury,” and thereupon the appellant perfected his appeal to this court. The village of Teutopolis is a municipal corporation organized under the general law in relation to cities and villages, and by paragraph T, article 5, of that act, the president and board of trustees of said village are given authority to vacate streets within the village. The plenary power of the legislature over streets and highways is such that it may, in the absence of special constitutional restrictions, vacate or discontinue them, or invest municipal corporations with this authority. Without a judicial determination, a municipal corporation, under the authority conferred by its charter to “locate and establish streets and alleys, and to vacate the same,” may constitutionally order a vacation of a street; and this power, when exercised with due regard to individual rights, will not be restrained at the instance of a property owner claiming that he is interested in keeping open the streets dedicated to the public. 2 Dillon on Municipal Corporations, sec. 666, and authorities cited in note. Private rights, it is true, may be injuriously affected by the vacation of a street, and where that is the case, common justice would seem to dictate that compensation should be made to the parties injured; and it may perhaps be held that such compensation is required by the provisions of the Constitution. But whatever may be the source from which the right to damages springs, such right is fully protected by the provisions of chapter 145 of the Revised Statutes, and the present proceedings, so far as the ■ record shows, seem to be in conformity with those provisions. Nor can it be said that the validity of the proceedings by which a street is vacated is at all affected by the fact that the land embraced within the street thereby becomes private property. Nor is it material whether private ownership results from the rule that, upon the discontinuance of an easement in a public highway, the freehold or soil reverts to the owner of the adjoining land, or that such ownership is acquired by subsequent conveyance from the municipality. Nor does it seem material that the vacation is made with the view or intention of vesting the adjoining proprietors with the ownership of the land embraced within the street. That merely goes to the motive by which the act of vacation is performed, and in that, as in all legislative acts, the motives by which the legislative body is actuated are immaterial, and can not be inquired into. Cooley’s Const. Lim. (5th ed.) 222 ; Dillon’s Municipal Corporations, sec. 313. The County Court therefore properly refused to inquire into the reasons or motives upon which the president and board of trustees of the-village in question acted in passing the ordinance vacating said street. But the judgment which said court attempted to enter upon the verdict is fatally defective. The case, in this respect, is like Faulk v. Kellums, 54 Ill. 188. There being, however, no error anterior to the verdict, and the verdict being sufficient to sustain a judgment, there is no occasion for a venire de novo, but the judgment will be reversed and the cause will be remanded to the County Court, with leave to the appellee to move in that court for a proper judgment upon the verdict. Martin v. Barnhardt, 39 Ill. 9. Judgment reversed.